Order entered October 1, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00922-CV

                              IN RE CITY OF DALLAS, Relator

                  Original Proceeding from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-03665-C

                                             ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER that real parties in interest, Buckley Oil Company and Rosebud Holdings, L.L.C.,

recover their costs of this original proceeding from relator.


                                                       /s/      KERRY P. FITZGERALD
                                                                JUSTICE